 


110 HRES 1181 EH: Expressing condolences and sympathy to the people of Burma for the grave loss of life and vast destruction caused by Cyclone Nargis.
U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1181 
In the House of Representatives, U. S.,

May 13, 2008
 
RESOLUTION 
Expressing condolences and sympathy to the people of Burma for the grave loss of life and vast destruction caused by Cyclone Nargis. 
 
 
Whereas on the night of May 2, 2008, through the morning of May 3, 2008, Cyclone Nargis, the first tropical cyclone to make landfall on Burma since Cyclone Mala in 2006, struck the coast of Burma; 
Whereas Cyclone Nargis caused more destruction in Burma than the Indian Ocean tsunami of December 2004; 
Whereas Cyclone Nargis has caused the death of tens of thousands of people, displaced hundreds of thousands, and is anticipated to affect over a million people; 
Whereas Cyclone Nargis has caused significant damage to Burma’s rice crop, likely worsening the global food crisis and affecting the supply of rice in Burma and worldwide; 
Whereas on May 7, 2008, news media reported that the death toll, as accounted by a United States envoy, could reach over 100,000; 
Whereas tens of thousands of people remain missing in the storm’s wake; 
Whereas Cyclone Nargis has devastated major parts of Burma, including extensive damage to Burma’s largest city of Rangoon and throughout the Irrawaddy Delta region, Bago (Pegu) division, Karen State, and Mon State; 
Whereas initially 5 regions in Burma were declared disaster zones; 
Whereas 2 Irrawaddy Division townships, Kyait Lat and Latputda, were almost completely destroyed, leaving several hundred thousand people without homes or shelters; 
Whereas fallen trees, demolished homes, downed power and telephone lines, and debris have blocked roads and blanketed the affected area; 
Whereas hundreds of thousands of people are in dire need of emergency shelter and clean drinking water; 
Whereas Burma’s military regime did little to warn the people and is not providing adequate humanitarian assistance to address basic needs and prevent further loss of life; 
Whereas despite the devastation, the military regime has announced plans to go ahead with its May 10, 2008, referendum on a sham constitution, delaying voting only in portions of the affected Irrawaddy region and Rangoon; 
Whereas the military regime has failed to provide life-protecting and life-sustaining services to its people; 
Whereas more than 30 disaster assessment teams from 18 different Nations and the United Nations have been denied permission to enter Burma by the junta; 
Whereas the United States, through its Government, the Burma-American community, and its people as a whole, has already extended significant support to the people of Burma during this difficult time, including a $250,000 emergency contribution authorized by the United States Embassy in Burma to be released immediately, and $3,000,000 in additional aid relief announced on May 6, 2008, by the White House; and 
Whereas a United States Agency for International Development disaster response team is positioned in neighboring Thailand: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends its condolences and sympathy to the people of Burma for the grave loss of life and vast destruction caused by Cyclone Nargis; 
(2)vows its full support of and solidarity with the people of Burma; 
(3)calls on Americans to provide immediate emergency assistance to cyclone victims in Burma through humanitarian agencies; 
(4)expresses confidence that the people of Burma will succeed in overcoming the hardships incurred because of this tragedy; 
(5)calls for the Burmese military junta to consider the well-being of its people and accept broad international assistance; and 
(6)demands that the referendum to entrench military rule be called off, allowing all resources to be focused on disaster relief to ease the pain and suffering of the Burmese people. 
 
Lorraine C. Miller,Clerk.
